        Case 3:20-cv-00133-JCH Document 148-4 Filed 08/24/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 JAKUB MADEJ,                                         CASE NO. 3:20-cv-00133-JCH
          Plaintiff,
                                                      JURY TRIAL DEMANDED
        vs.
                                                      AUGUST 24, 2020
 YALE UNIVERSITY et al.,
           Defendants.                                [PROPOSED] ORDER


       Jakub Madej, counsel for plaintiff, has moved by motion dated August 24, 2020 to

compel KESHAV RAGHAVAN (the “deponent”) to comply with a subpoena requiring him to

produce certain documents and testify at a deposition. As set forth in Mr. Madej’s motion, the

deponent failed to appear on the date set forth in a subpoena served upon him and has not

responded to attempts by Mr. Madej’s office to contact him to reschedule the deposition.

       Having examined Plaintiff’s motion and attached exhibits, the Court finds that the

subpoena in question was valid and properly served upon the deponent.

       The deponent, KESHAV RAGHAVAN, is hereby ORDERED to comply with the

subpoena. He must immediately call Mr. Madej’s office to arrange for a mutually convenient

date for him to appear to produce documents requested by the subpoena and to give testimony.

Deponent must call Mr. Madej’s office by ____________ and appear for a deposition to be held

on or before ________________.

       KESHAV RAGHAVAN is warned that if he fails to comply with this order, he could be

subject to contempt proceedings for failure to respond to the subpoena and this order. If he is

found to be in contempt of the subpoena or this order, he could be subject to sanctions, including

imposition of a monetary fine, attorneys fees and costs. If the failure to comply continues, the

court could issue a warrant of arrest for failure to comply with a court order.
Case 3:20-cv-00133-JCH Document 148-4 Filed 08/24/20 Page 2 of 2




Dated this ____ day of _______ 2020 at New Haven, Connecticut.


                                  ________________________________
                                  UNITED STATES DISTRICT JUDGE
